            Case 2:20-cv-01329-RFB-VCF Document 30 Filed 07/23/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      YUNA CHOI,
4
                            Plaintiff,
5                                                            2:20-cv-01329-RFB-VCF
      vs.                                                    ORDER
6     STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY, an Illinois
7
      Corporation; DOES I through X, and ROE
8
      CORPORATIONS I through X, inclusive,

9                          Defendants.

10
            Before the Court is Plaintiff’s Motion to File Amended Complaint (ECF NO. 27).

11          No opposition has been filed and the time to file an opposition has passed. Pursuant to LR 7-2(d),

12
     the failure of an opposing party to file points and authorities in response to any motion, except a motion

13
     under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the motion.

14          Here, it would seem as though Defendants have consented to the granting of the instant motion.

15
            Accordingly,

16
            IT IS HEREBY ORDERED that Plaintiff’s Motion to File Amended Complaint (ECF NO. 27) is

17   GRANTED.

18
            Plaintiff must file the First Amended Complaint on or before July 30, 2021.

19
            DATED this 23rd day of July, 2021.
                                                                   _________________________
20                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
